COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  In the Matter of the Temporary                 §               No. 08-17-00205-CV
  Guardianship of the Person and Estate of
  Eduardo Fuentes Varela, an Adult,              §                 Appeal from the

                       Appellant.                §               Probate Court No. 1

                                                 §            of El Paso County, Texas

                                                 §             (TC# 2016-CGD00220)

                                             §
                                           ORDER

       The Court on its own motion incorporates into the above styled and numbered cause, the

clerk’s record on file for case number 08-17-00160-CV.

       Therefore, it is ORDERED that the Clerk’s Record filed on August 15, 2017 in cause

number 08-17-00160-CV, styled In the Matter of the Temporary Guardianship of the Person and

Estate of Eduardo Fuentes Varela, an Adult, also be considered filed as the Clerk’s Record and in

cause number 08-17-00205-CV.

       Further, the County Clerk is ordered to prepare and file with this Court on or before

October 2, 2017, a Supplemental Clerk’s Record containing the notice of appeal of Appellant

Rosa Yamel Fuentes Yanar, and any additional items designated by Appellant.

       The Reporter’s Record is currently due October 11, 2017and will be filed in case number

08-17-00160-CV and 08-17-00205-CV.

       IT IS SO ORDERED this 18th day of September, 2017.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.